DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



3.	Claims 17-25, and 27-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullins et al., US 2015/0187108 A1.


at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: (Mullins, ¶29, “a non-transitory machine-readable storage device may store a set of instructions that, when executed by at least one processor, causes the at least one processor to perform the method operations discussed within the present disclosure.”)
store mediated reality content and associated information relating to a first real space in which the mediated reality content has been displayed; (Mullins, ¶62, “FIG. 5 is a block diagram illustrating modules (e.g., components) of the server 110. The server 110 includes a processor 502 and a database 510. The processor 502 may include a space geometry identifier 504, a virtual content generator 506, and a virtual content modification module 508. The space geometry identifier 504 may operate similarly to the recognition module 214 of the viewing device 101.”, and ¶70, “ At operation 804, the viewing device retrieves one or more virtual objects and corresponding behavior based on the space geometry of the local environment. At operation 806, the viewing device detects changes to the space geometry of the local environment.”)
select the mediated reality content for display in a second real space; (Mullins, ¶70, “At operation 808, the viewing device modifies the visualization and behavior of the virtual object based on the changes to the space geometry of the local environment.”)
obtain information relating to the second real space; ( Mullins, ¶64, “The virtual content modification module 508 may determine that the space geometry of a scene has changed. For example, a different room is being viewed, or the physical objects in the room have been moved. The virtual content modification module 508 may thus dynamically generate a new set of content for the virtual object or character being displayed.”) and 
use the information relating to the first real space and the information relating to the second real space to adapt the mediated reality content for display in the second real space. (Mullins, ¶67, “At operation 606, the server 110 retrieves virtual content including one or more virtual objects and corresponding behavior corresponding to the identity of the local environment. At operation 608, the server 110 sends virtual content back to the viewing device 101. At operation 610, the viewing device 101 generates a visualization of the virtual object in a display of the viewing device 101 based on the virtual content. At operation 612, the viewing device 101 detects a change in the space geometry of the scenery and modifies the virtual content accordingly at operation 614.”)

5.    	As per claim 18, Mullins discloses: The apparatus of claim 17, wherein the adapting of the mediated reality content enables a user to move within a virtual visual space in both the first real space and the second real space. (Mullins, ¶73, “ Identifiers and tracking data (e.g., GPS location, position, orientation of the viewing device 101) related to the door 1110 may be determined by the viewing device 101 based on the picture 1106 of the door 1110 so as to identify the door 1110. The viewing device 101 communicates an identification of the identified door 1110 (and room location or any other scenery/local environment identifier) to the server 11.”, ¶32, “A user 102 may utilize the viewing device 101 to capture a view of scenery made up of physical objects (e.g., a bridge) or subjects (e.g., a human being) in a local real world environment.” )

6.    	As per claim 19, Mullins discloses: The apparatus of claim 17, wherein the adapting of the mediated reality content enables a virtual visual scene that has been viewed by a user in the first real space to also be viewed by a user in the second real space. (Mullins, ¶33, “For example, the viewing device 101 may show the virtual character sitting at one of the chairs in the room or walking around the room and avoiding walking through or bumping into the pieces of furniture. The viewing device 101 may detect a change in the real world space geometry such as a chair being moved in the scenery. The viewing device 101 can then adjust the behavior of the virtual character based on the new chair location.”)

7.    	As per claim 20, Mullins discloses: The apparatus of claim 17, wherein the adapting of the mediated reality content controls the perceived position of virtual visual objects within the second real space so that a user in the second real space can move to the same positions relative to the virtual visual objects as the user in the first real space.(Mullins, ¶51, “The head of the virtual object may move based on the location of the identified real world subject in the scenery. As such, if the subject moves from one location to another, the virtual object content modifier 404 may change the animation of the virtual character to move its head towards the new location of the real world subject. The behavior of the virtual character may also be modified accordingly.”)

The head of the virtual object may move based on the location of the identified real world subject in the scenery. As such, if the subject moves from one location to another, the virtual object content modifier 404 may change the animation of the virtual character to move its head towards the new location of the real world subject. The behavior of the virtual character may also be modified accordingly.”)


9.    	As per claim 22, Mullins discloses: The apparatus of claim 17, wherein adapting the mediated reality content comprises at least one of; moving, within the second real space, the position at which the mediated reality content is displayed or rotating the mediated reality content within the second real space. (Mullins , ¶33, “The viewing device 101 may detect a change in the real world space geometry such as a chair being moved in the scenery.”)

10.    	As per claim 23, Mullins discloses: The apparatus of claim 17, wherein adapting the mediated reality content comprises moving at least one virtual visual object within a virtual visual space. (Mullins, ¶51, “The head of the virtual object may move based on the location of the identified real world subject in the scenery. As such, if the subject moves from one location to another, the virtual object content modifier 404 may change the animation of the virtual character to move its head towards the new location of the real world subject. The behavior of the virtual character may also be modified accordingly.”)

11.    	As per claim 24, Mullins discloses: The apparatus of claim 17, wherein adapting the mediated reality content comprises changing the scale of at least one of; a virtual visual space of the mediated reality content or one or more virtual visual objects within the mediated reality content. (Mullins. ¶48, “The size of a table, a door, or any physical object may be determined according to the identity of the detected physical objects in relation to one another so that the displayed size of a virtual object may be rendered in proportion to the physical objects (e.g., the height of a virtual character may be two third the height of a door in the scenery; the physical characteristics of the virtual character are scaled in relation to the size of the identified physical objects in the scenery being viewed.”)

12.    	As per claim 25, Mullins discloses: The apparatus of claim 17, wherein the mediated reality content is displayed to a first user in the first real space and the mediated reality content is adapted before it is shared to a second user where the second user is in a second real space. (Mullins, ¶71, “At operation 912, the viewing device maps the virtual object and corresponding animation to the new space geometry of the local environment. At operation 914, the viewing device renders the mapped virtual object and corresponding animation in the new space geometry of the local environment.”)

“ another embodiment, data from the sensors in the viewing device 101 may be used for analytics data processing at the server 110 for analysis on usage and how the user 102 is interacting with the physical environment. For example, the analytics data may track at what locations (e.g., points or features) on the physical or virtual object the user 102 has looked, how long the user 102 has looked at each location on the physical or virtual object, how the user 102 held the viewing device 101 when looking at the physical or virtual object, which features of the virtual object the user 102 interacted with (e.g., such as whether a user 102 tapped on a link in the virtual object), and any suitable combination thereof. ”, and ¶42, “The display 204 may include, for example, a touchscreen display configured to receive a user input via a contact on the touchscreen display. ”)

14.    	As per claim 28, Mullins discloses: The apparatus of claim 17, wherein the associated information stored with the mediated reality content comprises information relating to at least one of; the size of the first real space, the shape of the first real space, the position of the user within the first real space when the mediated reality content was displayed, the orientation of the user within the first real space when the mediated reality content was displayed or the position of objects within the first real space when the mediated reality content was displayed. (Mullins, ¶28, “The device includes a display configured to display the visualization of the virtual object in a transparent display. A position and size of the visualization of the virtual object in the transparent display may be based on a position and orientation of the viewing device relative to the scenery.”)

15.    	As per claim 29, Mullins discloses: The apparatus of claim 17, wherein using the information relating to the first real space and the second real space comprises comparing the dimensions of the first real space and the second real space and determining an adaptation of the mediated reality content which ensures that a virtual visual object that is displayed in the first real space will be displayed in the second real space. (Mullins, ¶71, “At operation 908, the viewing device renders the mapped virtual object and corresponding animation in the space geometry of the local environment. At operation 910, the viewing device detects changes in the space geometry of the local environment. At operation 912, the viewing device maps the virtual object and corresponding animation to the new space geometry of the local environment. At operation 914, the viewing device renders the mapped virtual object and corresponding animation in the new space geometry of the local environment.”)

16.    	As per claim 30, Mullins discloses: The apparatus of claim 17, wherein using the information relating to the first real space and the second real space comprises comparing the location of real objects within the first real space and the second real space and controlling the position at which virtual visual objects are displayed in the second real space to enable a user to view the virtual visual object from the 

17.	Claims 31-35, which are similar in scope respectively to claims 17-21, are thus rejected under the same rationale.

18.	Claim 36, which is similar in scope to claim 17, thus rejected under the same rationale.

Claim Rejections - 35 USC § 103

19.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

26 is rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al., US 2015/0187108 A1, and further in view of Fleck et al., US 2014/0049559 A1.

22.	As per claim 3, Mullins discloses:  The apparatus of claim 17, (See rejection of claim 17 above.)

23.    	Mullins doesn’t expressly discloses:  a user to preview a mapping of the mediated reality content in the second real space and control the adapting of the mediated reality content for the second real space.

24.	Fleck discloses: a user to preview a mapping of the mediated reality content in the second real space and control the adapting of the mediated reality content for the second real space. (Fleck, ¶74, “a developer may preview the holographic wizard 320 in a variety of different simulated mixed reality environments formed of developer-selected combinations of one of the possible virtual environments and one of the possible destination physical environments.”, and Figure 6)

25.	Mullins is analogous art with respect to Fleck because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of that a user to preview a mapping of the mediated reality content in the second real space and control the adapting of the mediated reality content for the second real space, as taught by Fleck into the teaching of Mullins. The suggestion for doing so 


Conclusion 

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Mark Zimmerman can be reached on 571- 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.